DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-13, and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”).
Considering Claims 1, 3, 4, and 13: Naskar teaches compositions containing nitrile butadiene rubber (i.e., NBR) blended with an equal amount of lignin (i.e., 50 wt% NBR and 50 wt% lignin).  (Naskar, ¶ 0074).  The amounts of NBR and lignin taught by Naskar read on the amounts of claimed components (i) and (ii) recited by claims 1, 3, and 4.  Naskar teaches hardwood as a source of the lignin.  (Id. ¶ 0032; page 13, claim 5).  Naskar teaches that the lignin phase is broken up into smaller, domains having Id. page 13, claims 9-11).  Naskar teaches a composition that has a tensile strength of 32 MPa and an elongation at break of 160%.  (Id. ¶ 0076).  Naskar describes the tensile strength as the “tensile stress experienced at failure.”  (Id. ¶ 0052).
	Naskar does not appear to teach an example composition having a divalent metal salt.  However, Naskar teaches that it is suitable to include a Lewis acid in the composition in a range of amounts, including in an amount of less than 10 wt% or less than 5 wt%.  (Id. ¶ 0043).  Naskar teaches that the Lewis acid may be a divalent tin compound such as tin(II) acetate.  (Id. ¶ 0048).  The tin(II) acetate taught by Naskar at ¶ 0048 in the amounts taught by Naskar at ¶ 0043 read on the divalent metal salt of claim 1 and the amounts recited by claims 1 and 13.  Naskar is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a composition containing the claimed components in the claimed amount and the motivation to have done so would have been the Naskar teaches that it is suitable to use these components in the claimed amounts, as described above.
Considering Claims 5-7: Naskar teaches an NBR having an acrylonitrile content of 41%.  (Naskar, ¶ 0074). 
Considering Claim 8: Naskar teaches an NBR having an acrylonitrile content of 50%.  (Naskar, ¶ 0084). 
Considering Claims 9-12 and 31: Naskar teaches that the lignin component is dispersed in the form of domains having sizes of up to or less than 100 nm, 50 nm, 25 nm, 10 nm, or 5 nm.  (Naskar, ¶ 0031). 
Claims 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”), as applied above to claim 1, and further in view of CN106905712 (“Su”; see the English-language machine translation made of record by the examiner, 11 pages).
Considering Claims 14-16: The relevant teachings of Naskar are described above with respect to the obviousness rejection of claim 1.
Id. ¶ 0041).  Su goes on to teach that 100 parts of rubber is combined with 50 parts of this lignin-containing mixture.  (Id. ¶¶ 0082, 0046).  Su is analogous art because it is directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  It would have been obvious to one of ordinary skill in the art to have modified the lignin-reinforced rubber composition of Naskar to include the zinc chloride of Su, and the motivation to have done so would have been, as Su suggests, that the use of such a neutralizing inorganic salt permits the direct use of alkali lignin for the reinforcement of a rubber composition, simplifies the preparation process, reduces production costs, and addresses waste disposal and environmental problems.  (Su, ¶ 0006).  At ¶ 0033, Naskar teaches that it is suitable to use lignin from the kraft and soda processes to reinforce the rubber of Naskar.  Both of these types of lignin appear to fall within the scope of the term “alkali lignin” used by Su.
Response to Arguments
Applicant’s arguments in the remarks dated December 6, 2021, have been fully considered, and the examiner responds as follows.
A) At page 7 of the remarks, applicant argues that the obviousness rejection of amended claim 1 should be withdrawn because Naskar does not teach combining hardwood lignin and a divalent metal salt.  This argument has been fully considered but is not found to be persuasive.  As explained in the obviousness rejection of claim 1 above, Naskar teaches the use of a hardwood lignin (¶ 0032; page 13, claim 5) as well as the use of divalent tin salts (e.g., tin(II) acetate at ¶ 0048).
B) At pages 7 and 8 of the remarks, applicant argues that the obviousness rejection of the claims over Naskar should be withdrawn because the “present application indicates an unexpected result in properties of the polymer blend” associated with hardwood lignin and zinc chloride.  Applicant points principally to ¶¶ 9, 69, and 70 of the original disclosure in support of the argument that the invention of the 
To rebut a prima facie case of obviousness based on unexpected results, applicant must present objective evidence comparing the claimed subject matter with the closest prior art.  See In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979); MPEP § 716.02(e).  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992); see MPEP § 716.02(b).  Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required.  In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960); see MPEP § 716.02(e).  In the present case, the paragraphs that applicant points do not constitute objective evidence comparing the claimed subject matter with the closest prior art that establishes unexpected results of statistical and practical significance.  In particular, ¶ 9 describes generally that smaller lignin domains dispersed in an NBR matrix exhibit better mechanical properties; ¶ 69 contains a hypothesis that zinc cations link nitrile groups of NBR with hydroxy groups and ether linkages of lignin; and ¶ 70 generally describes stress-strain curves and the temperature-dependent dynamic storage modulus for several compositions shown in the figures together with the general conclusion that “the ionic modification substantially affected the mechanical properties.”  The examiner finds that the information and the graphs shown in the figures referred to in ¶ 70 do not constitute objective evidence of unexpected results that are of statistical and practical significance.
Furthermore, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); see MPEP § 716.02(d).  In the present case, the inventive compositions described at ¶ 70 are not commensurate in scope with claim 1 because claim 1 is far broader in terms of the encompassed components and the amounts of the components.
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); see MPEP § 716.02.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP § 716.02(b).  In the present case, it is not evident that any differences between the inventive invention and the prior art that might be discerned from ¶¶ 9, 69, and 70 are actually unexpected.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767